DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to an amendment filed on 12/10/2020.
Claims 1-2, 8 and 13-14  have been amended.
Claims 1-20 are pending examination.

Response to Arguments
Applicant’s arguments filed on 12/10/2020, regarding 35 USC §103  rejection of the pending claims have been fully considered.
Applicant argues that neither Zhou nor Furlan teach or suggest "partitioning a spherical video into a plurality of tiles based on the viewport size parameter" as recited by currently amended independent claim 1. (page 13). Applicant also argues that Gupte does not teach or suggest that "the set of four middle tiles is determined based on the viewport size of the client device," as recited by currently amended independent claim 14. (page 16).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2015/0346832, hereinafter "Cole") in view of Zhou et al. (US 2018/0241988, hereinafter "Zhou") further in view of Zare et al. (NPL: “HEVC-compliant Tile-based Streaming of Panoramic Video for Virtual 

Regarding Claim 1, Cole teaches in a digital medium environment for providing a virtual reality experience ([⁋ 0009], Methods and apparatus for supporting delivery, e.g., streaming, of video corresponding to a 360 degree viewing area. [⁋ 0024], By supporting 360 degree viewing and 3D the methods and apparatus are well suited for use with head mounted displays intended to provide a user a 3D immersive experience. [⁋ 0121], The head mounted display maybe implemented using VR (virtual reality) headset),
a computer-implemented method of streaming bandwidth-efficient virtual reality videos, the method comprising: determining an available bandwidth to stream the plurality of tiles ([⁋ 0091], the server determines the data rate available for delivery. The data rate may be determined from information included in the request indicating the supported data rates and/or from other information such as network information indicating the maximum bandwidth that is available for delivering content to the requesting device. [⁋ 0170], resource allocation information is received about how much bandwidth or data communications capability should be allocated to one or more communications streams corresponding to different portions [i.e. the plurality of tiles] of the environment).
assigning the plurality of tiles (e.g. different portions of video streams) to priority levels based on a distance from each tile to a viewport location of a client device ([⁋ 0204], priorities  are assigned  to one or more  streams  which provide image content corresponding to the user's current field of view [i.e. viewport]. [⁋ 0205] the highest priority is assigned  to a stream  providing  the largest  portion  of the field of view. [⁋ 0209], priorities are assigned to one or more additional streams communicating  content, e.g., streams  outside the current field  of view	on the
proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately  adjacent  the current  field of  view,  it will be assigned a higher priority than a stream which provide content  corresponding  to an image portion further away from the user's current field of view); and
streaming the plurality of tiles to the client device by streaming: tiles at a given priority level at a same bit rate ([⁋ 0193], while a particular direction may be considered high priority and all the streams providing content corresponding to the high priority direction being the same. [⁋⁋ 0196-0197], data rates to be used for streams of different priorities having been determined and based on bandwidth and/or data rate for the highest priority stream, the highest quality stream [i.e. 
tiles at a lowest priority level at, at least, a minimum bit rate to provide a predetermined minimum video quality  ([⁋ 0100] the encoded version  of the selected stream portions are selected, e.g., based on the available data rate and the viewing position of the user. For example a full rate high resolution version of the scene portion which the user is facing as indicated by the current reported head portion may and normally will be streamed. One more scene portions to the left and/or right of the current head position may be selected to be streamed as a lower resolution, lower temporal rate or using another encoding approach which reduces the amount of bandwidth required to transmit the scene area not currently being viewed. Selection of the encoded version of the adjacent scene portion will depend on the amount of bandwidth  reaming after a high quality version of  the scene portion currently being viewed is transmitted. While scene portions which are not currently being viewed may be sent as a lower resolution encoded version or as an  0172], ... specifies  a maximum  and/or minimum  amount of data rate to be allocated to reception of images corresponding to one or more portions of the environment. Since, the quality of a scene portion provided based on the priority, therefore, it would be realized that the lowest resolution encoded version of the video will stream to the lowest priority scene portion), and
tiles at a highest priority level at a maximum bit rate determined based on the maximum bandwidth and/or data rate for the highest priority stream ( [⁋  0194], the maximum bandwidth and/or data rate to be use for a stream having the highest priority is determined. This determination may be made based on the bandwidth or other constraints which may indicate a maximum, minimum or portion of available reception resources to be allocated for the highest priority stream. [⁋ 0196], determine if the highest priority stream can be supported based on the maximum bandwidth and/or data rate for the highest priority stream. If any one of the streams corresponding to the highest priority can be supported, the highest quality [e.g., maximum bit rate] stream corresponding to the highest priority will be selected. ... selecting the highest data rate stream from the set of streams assigned the highest priority).
However, Cole does not explicitly teach, but Zhou teaches a maximum  bit rate determined by a difference between the available bandwidth and a minimum bandwidth required to stream the plurality of tiles at the minimum bit rate ([⁋ 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole with Zhou's teaching of determine the highest bit rate version can be transmitted based on a difference between the total bandwidth and the bandwidth that is allocated to the lowest bit rate, because it would have enabled the system to ensure providing the highest quality of video within the bandwidth limitation.
Although, Cole teaches partitioning a full 360 degree stereoscopic scene into different portion [Fig. 2B and 2C, ⁋⁋ 0076-0077], however, Cole in view of Zhou do not explicitly teach, Zare teaches determining a viewport1 size parameter corresponding to viewing capabilities of a client device ([Section 1. Introduction, lines 12-16], Zare teaches panoramic video streaming for Virtual Reality (VR) applications using head-mounted displays (HMD) [e.g., client device]. The field of partitioning a spherical video into a plurality of tiles based on the viewport size parameter by dividing the spherical video using a plurality of vertical cuts passing through a top pole of the spherical video ([Section 3.2 Proposed Tiling Schemes, lines 1-11], Assuming panoramic video playback in HMDs, three tiling arrangements are considered as follows: 1) the horizontal FOV is split into 6 tile columns with each having 60° FOV and the vertical FOV is divided into three tile rows with 45°-90°-45° FOVs, resulting into an 18-grid partitioning, 2) while in vertical direction the same tiling scheme as in 1 is considered, the horizontal FOV is split into 4 tile columns with each having 90° FOV, resulting into a 12-grid partitioning, and 3) in both directions a 90° FOV partitioning is performed, resulting into 4 tile columns and 2 tile rows, in total 8 tiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Zhou with Zare' s teaching of dividing vertical and horizontal FOV into plurality of tiles based on HMD’s FOV, because it would allow the system to efficiently transmit a set of tiles in the highest captured resolution, according to the user’s present viewport [See, Zare, Abstract].

Claim 2, while, Cole taches the field of view corresponds to different portions of an environment, e.g., a front portion, at least one back portion, a top portion and a bottom portion [⁋ 0025], however, Cole in view of Zhou do not explicitly teach, but Zare teaches the method as recited in claim 1, further comprising partitioning the spherical video by dividing the spherical video using a plurality of horizontal cuts comprising a top tile at the top of the spherical video and a bottom tile at the bottom of the spherical video, wherein the plurality of tiles are between the top tile and the bottom tile ([Section 3.2 Proposed Tiling Schemes, lines 1-11], …three tiling arrangements are considered as follows: 1) the horizontal FOV is split into 6 tile columns with each having 60° FOV and the vertical FOV is divided into three tile rows with 45°-90°-45° FOVs, resulting into an 18-grid partitioning, 2) while in vertical direction the same tiling scheme as in 1 is considered, the horizontal FOV is split into 4 tile columns with each having 90° FOV, resulting into a 12-grid partitioning, and 3) in both directions a 90° FOV partitioning is performed, resulting into 4 tile columns and 2 tile rows, in total 8 tiles. …the most top and bottom parts form separate tile rows from the middle tile row which comprises tiles with higher heights.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Zhou with Zare' s teaching of dividing horizontal FOV into plurality of tiles including top tiles, 

Regarding Claim 3, Cole taches the method as recited in claim 2, wherein assigning the plurality of tiles to a priority level based on a distance from each tile to the viewport location of the client device comprises assigning the plurality of tiles to at least the lowest priority level, a middle priority level, and the highest priority level ([⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view…a stream providing image content corresponding to 80% of the user's field of view will be ranked higher than a stream providing image content corresponding to 15% of the user's field of view and a stream providing the remaining 5%, e.g., a top or bottom portion, will be assigned a third priority [⁋ 0205] the highest priority is assigned to a stream providing the largest portion of the field of view....assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view…on the 

Regarding Claim 5, Cole taches the method as recited in claim 1, wherein assigning the plurality  of tiles to a priority  level based  on a distance  from each tile to the viewport location of the client device comprises assigning each tile that abuts a tile assigned to the highest priority level the middle priority level and assigning remaining tiles to the lowest  priority  level  ([⁋ 0205] the highest priority is assigned to a stream providing the largest portion of the field of view. ... assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view....on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide 

Regarding Claim 7, Cole teaches the method as recited in claim 1, further comprising: updating assignment of the plurality of tiles to the priority levels upon a change in the viewport location; and adaptively allocating bit rates to the tiles at the priority levels based on the updating of the assignment of the plurality of tiles to the priority levels ([⁋ 0025], A playback device monitors the position of  a user’s head and generates images, e.g., stereoscopic images corresponding to the portion  of the environment  a user is looking at a given time which are then displayed to the user. [⁋ 0209], a stream providing image content in the direction of a user's head rotation [i.e. a change in the viewport location] maybe given a higher priority than content in a direction of rotation away from the user's detected head rotation. [Fig. 16, ⁋ 0210], step 1618 in which a check is made to determine if a change in head position indicated a head rotation. [⁋ 0211] If in step 1618 it is determined that a user head rotation has been detected, operation proceeds to step 1622. In step 1622 the direction of the head rotation is determined. [⁋ 0212] Operation proceeds from step 1622 to step 1624 in which priorities are assigned to one or more content streams, e.g., streams outside the field of view, based on the direction of head rotation. For example, if a user looking at the forward portion of , discloses stream content selection subroutine in which highest quality of content [i.e. content with highest bit rate] is selected to stream based on the head position of the user and priority of the content [⁋ 0196], determine if the highest priority stream can be supported based on the maximum bandwidth and/or data rate for the highest priority stream. If any one of the streams corresponding to the highest priority can be supported, the highest quality stream corresponding to the highest priority will be selected).

Regarding Claim 8, Cole teaches a system for streaming virtual reality videos, the system comprising: one or more computer-readable memories comprising a spherical video ([Fig. 7, ⁋ 0111] teach memory 712 includes various modules, e.g., routines, which when executed by the processor 708 control the computer system 700 to implement the immersive stereoscopic video acquisition, encoding, storage, and transmission).
The rest of the limitations of Claim 8 are rejected under the same rationale of Claim 1.

Regarding Claim 9, Cole teaches the system of  claim 8, wherein the at  least one computing device is further configured to cause the  system  to assign the plurality of tiles to priority levels based on a distance from each tile to the viewport location by: identify one or more tiles of the plurality  of tiles that overlap with the viewport location; identify one or more tiles of the plurality of tiles that abut against the one or more tiles of the plurality of tiles that overlap with the viewport location; and assign the highest priority  level to the one or more tiles that overlap with the viewport location; assign a next highest priority level to the one or more tiles that abut against the one or more tiles of the plurality  of tiles that overlap  with the  viewport  location; and assign the lowest priority level to a remaining one or more tiles of the plurality of tiles ([⁋ 0202] FIG. 16 is a flowchart illustrating the steps of a stream prioritization subroutine.... In step 1604 a user's current field of view is determined .. the point where images captured by different camera's meet or overlap the users field of view. The stream providing images corresponding to the largest portion of the field of view will normally be given the highest priority in some embodiments. [⁋ 0203], step 1605 in which streams communicating content, including left and right eye images, corresponding to the user's current field of view are identified. [⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view. The prioritization, e.g., ranking, is based on the size of the portion or portions of the user's field of view that a stream provides. For 

Regarding Claim 10, Cole teaches  the system  of claim 9, wherein  the at least one computing device is further configured to cause the system to: detect an object in at least one tile from the one or more tiles that abut against the one or more tiles of the plurality of tiles that overlap with the viewport location; and based on detecting the object, reassigning the at least one tile from the next highest priority level to the highest priority level (Fig. 16, ⁋ 0209] the prioritization is based on the proximity of content provided by a stream being prioritized to the content visible in the current field of view and/or based on a user's current or past direction of head rotation. For example if a stream provides image content [i.e. an object] corresponding to a portion [i.e. tiles] of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide content corresponding to an image portion further away from the user's current field of view. Similarly, a stream providing image content in the direction of a user's head rotation maybe given a higher priority than content in a direction of rotation away from the user's detected head rotation. Therefore, it apparently disclose when user change head position to look at an image content [i.e. an object] in the portion adjacent the current field of view, priority of that portion changes and assign higher priority to that portion).

Regarding Claim 11, Cole teaches the system of claim 8, wherein the at least one computing device is further configured to cause the system to stream tiles at a given priority level at a same bit rate ([⁋ 0193], while a particular direction may be considered high priority and all the streams providing content corresponding to the high priority direction being the same. [⁋⁋ 0196-0197], data 

Claim 12 is rejected under the same rationale of Claim 7.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou and Zare further in view of Jean et al. (NPL: "Tiled-based Adaptive Streaming using MPEG-DASH", hereinafter "Jean").

Regarding Claim 4, Cole in view of Zhou and Zare do not explicitly teach, however, Jean teaches the method as recited  in claim 3, further comprising streaming tiles at the middle priority level at a next maximum  bit rate determined by a difference between the available bandwidth and a bandwidth required to stream the tiles at the lowest priority level at the minimum bit rate and the tiles at the highest priority level at the maximum  bit rate  ([Last  paragraph  of  Sec. 2.3 Rate Allocation], "Once the available bandwidth is estimated, the rate allocation classifies all tiles based on  their  priority,  starting  with all tiles  at their lowest bitrate; it then increases the quality of tiles with priority 0 [e.g. highest priority] so that the cumulated rate fits in the available bandwidth; if there is still bandwidth available [i.e. difference between available bandwidth and a bandwidth required to stream the tiles at the minimum bit rate and the tiles at the highest priority level at the maximum bit rate] after that step, the same step is performed with the tiles of priority 1 [i.e. middle priority], then 2 and so on.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cole, Zhou and Furlan with Jean's teaching of rate allocation based on remaining bandwidth and the priority of the tiles, because it would have enabled the system to ensure the highest priority tiles get the highest rate and then gives remaining bandwidth to the next priority level, while also ensuring all tiles have at least the minimum bitrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou and Zare further in view of Hafeeda et al. (US 2013/0215219, .

Regarding Claim 6, Cole teaches the method as recited claim 1, wherein streaming the tiles assigned to each priority level to the client device comprises allocating bit rates to the priority levels ([⁋ 0113], encode partitioned scene portions to support a given bit rate stream....each scene portion can be encoded to support multiple different bit rate streams for each scene... the encoded scene portions streaming to customer devices. [⁋ 0027], determines which portion of the environment corresponds to the user's main field of view....selects that portion to be received at a high rate, e.g., full resolution with the stream being designated, from a priority perspective).
However, Cole in view of Zhou and Zare do not explicitly teach, but Hafeeda teaches using a multiple-choice knapsack problem algorithm ([⁋ 0045], teaches using a Multiple Choice Knapsack Problem (MCKP) to choose exactly one item from each class such that without having the total exceed the capacity of the knapsack. [⁋ 0050], a class in the context of the MCKP represents one of the two components of a given 3D video, where each component is comprised of the corresponding streams from the two reference views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cole, Zhou and Zare with .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou and Zare further in view of Magyari et al. (US 2014/0320972 Al, hereinafter "Magyari").

Regarding  Claim 13, Cole in view of Zhou do not explicitly teach, however Zare taches the at least one computing device is configured to partition the spherical video into the set of middle tiles comprising four middle tiles by dividing the spherical video by the viewport size of the client device ([Section 3.2 Proposed Tiling Schemes, lines 1-11], …three tiling arrangements are considered as follows: 1) the horizontal FOV is split into 6 tile columns with each having 60° FOV and the vertical FOV is divided into three tile rows with 45°-90°-45° FOVs, resulting into an 18-grid partitioning, 2) while in vertical direction the same tiling scheme as in 1 is considered, the horizontal FOV is split into 4 tile columns with each having 90° FOV, resulting into a 12-grid partitioning, and 3) in both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole and Zhou with Zare' s teaching of dividing the middle FOV into 4 tiles based on the viewport size of the HMD of the client, because it would allow the system to efficiently transmit a set of tiles in the highest captured resolution, according to the user’s present viewport [See, Zare, Abstract].
While, Zare teaches the field of view (FOV) of the client HMDs is in the range of 96° to 110° ([Section 1. Introduction],  however, Cole in view of  Zhou and Zare  do not explicitly  teach, but Magyari teaches the client device comprises a head mounted display  with the viewport size being between 90-degrees  and 96-degrees ([⁋ 0004], in the military market where refractive HMD's [Head Mounted Display] with FOV's between 40-degrees and 120-degrees  are much more common. [⁋ 0057], head mounted display is able to achieve a large field of view  with a very lightweight  and compact reflective system	the field of view can be more than 50 degrees in full overlap mode or more than 100 degrees in zero overlap mode. In yet another embodiment the field of view can up to 60 degrees in full overlap mode or 120 degrees in zero overlap mode. the field of view can be more than 50 degrees in full overlap mode or more than 100 degrees in zero 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole, Zhou and Zare with Magyari' s teaching of using a head mounted display  that provide  large field of view between 40-degrees and 120-degrees, because it would have allowed to achieve a large field of view by using a HMD device that is fairly inexpensive, lightweight, compact, comfortable, and is a near-to-eye device [Magyari, ⁋ 0007].

Claim 14-15 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou and Zare further in view of Gupte et al. (US 2017/0251204, hereinafter "Gupte").

Regarding Claim 14, the claim is rejected under the same rationale of Claim 8, however, Cole in view of Zhou and Zare do not explicitly teach, but Gupte teaches dividing the panorama video into cube map tiles comprising a top tile, a bottom tile, and a set of four middle tiles ([⁋ 0029], the enhancement layer panorama is divided into multiple tiles (or regions) that are coded spatially and temporally independently of each other. [⁋⁋ 0072-0073] FIG. 2A illustrates an example of a cube map projection 100. Fig. 2A illustrates dividing the panorama 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cole, Zhou and Zare with Gupte's teaching of partitioning a panorama video into cube map tiles which includes 6 faces, top face, bottom face and four middle faces, because it would have facilitated the system to efficiently transmit high resolution video to eight tiles or less without losing visual quality [Gupte, ⁋ 0073].

Regarding Claim 15, Cole teaches the system as recited in claim 14, wherein the panorama video comprises a 360 degree virtual reality video and the client device comprises a head mounted display ([⁋ 0009] discloses apparatus for supporting streaming, of video or other content corresponding to a 360 degree viewing area. [⁋ 0010], a 3D model of and/or 3D dimensional information corresponding to an environment from which video content will be obtained is generated and/or accessed. [⁋ 0012], The customer premise device generates a 3D representation of the environment which is displayed to a user of the customer premise device, e.g., via a head mounted display. [⁋ 0022], a user can watch the game in the virtual 3D environment. [⁋ 0121] The playback system 800, includes a 

Claims 19 and 20 are rejected under the same rationale of claims 5 and 7, respectively.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou, Zare and Gupte further in view of Furlan et al. (US Patent 6466254, hereinafter "Furlan").

Regarding Claim 16, Cole taches the system as recited in claim 14, wherein the at least one computing device is further configured  to cause the system to assign the plurality of tiles to a priority level based on a distance from each tile to the viewport location of the client device by assigning each tile that at least in the viewport location the highest priority level  ([⁋ 0202], The stream  providing images corresponding to the largest portion of the field of view will normally  be given the highest priority [⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view. [⁋ 0205], the highest priority is assigned to a stream providing  the largest  portion  of the field of view).
tile that at least partially overlap the viewport location (Fig. 6A illustrates tiles 621, 623, 625, and 627 overlap viewport 630).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Furlan's teaching of overlapping tiles in the viewport location, for example, Cole's portion of the field of view that assigned highest priority will be the overlapping tiles in the viewport area as taught by Furlan. The motivation for doing so would have been to ensure the system to provide best quality of video to the area the user is looking at.

Regarding Claim 17, Cole taches the system as recited in claim 16, wherein the at least one computing device is further configured to cause the system to assign the plurality of tiles to a priority level based on a distance from each tile to the viewport location of the client device by assigning the plurality of tiles to at least the lowest priority level, a middle priority level, and the highest priority level ([⁋ 0204], priorities are assigned to one or more streams which provide image content corresponding to the user's current field of view....a stream providing image content corresponding to 80% of the user's field of view will be ranked higher than a stream providing image content corresponding to 15% of the user's  0205] the highest priority is assigned to a stream providing the largest portion of the field of view....assigning the next highest priority [i.e. middle priority] to streams which contribute portions to the field of view which are outside the portion contributed by the highest priority stream. [⁋ 0209], priorities are assigned to one or more additional streams communicating content, e.g., streams outside the current field of view…on the proximity of content provided by a stream being prioritized to the content visible in the current field of view....if a stream provides image content corresponding to a portion of the environment immediately adjacent the current field of view, it will be assigned a higher priority than a stream which provide content corresponding to an image portion further away from the user's current field of view).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Zhou, Zare, Gupte and Furlan further in view of Jean.

Regarding Claim 18, Cole in view of Zhou, Zare, Gupte and Furlan  do not explicitly teach, however, Jean teaches the system as recited  in claim 17, wherein the at least one computing device is further configured to cause the system to stream tiles at the middle priority  level at a next maximum  bit rate determined  by a difference between the available  bandwidth  and  a bandwidth  required  to stream the tiles at the lowest priority level at the minimum bit rate and the tiles at the highest priority level at the maximum  bit rate  ([Last  paragraph  of Sec. 2.3 Rate Allocation], "Once the available bandwidth is estimated, the rate allocation classifies all tiles based  on their priority,  starting  with all tiles  at their lowest bitrate; it then increases the quality of tiles with priority 0 [ e.g. highest priority] so that the cumulated rate fits in the available bandwidth; if there is still bandwidth available [i.e. difference between available bandwidth and a bandwidth required to stream the tiles at the minimum bit rate and the tiles at the highest priority level at the maximum bit rate] after that step, the same step is performed with the tiles of priority 1 [i.e. middle priority], then 2 and so on.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Jean's teaching of rate allocation based on remaining bandwidth and the priority of the tiles, because it would have enabled the system to ensure the highest priority tiles get the highest rate and then gives remaining bandwidth to the next priority level, while also ensuring all tiles have at least the minimum bitrate.

Prior Art of Record

NPL: “Viewport-Adaptive Navigable 360-Degree Video Delivery”, Author: Xavier et al.
The examiner has additionally cited the aforementioned reference on the PTO-892 as being relevant because they discuss tiling panoramic video streaming based on user viewing area of the HMD.  Tiling the panoramic video and provide high quality video to the portion user viewport, according to the user head movements is well-known in the art as evidenced by the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification discloses “…a client device that indicates a viewport (e.g., viewport information or a field-of-view)… [⁋ 0006]. Therefore, Examiner interpreted field of view of the HMD is the viewport.